Citation Nr: 0733917	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1997 rating decision which established entitlement to an 
effective date of February 19, 1997, for the grant of service 
connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to reopening of a claim for an effective date 
earlier than February 19, 1997, for the award of service-
connected disability compensation for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board remanded this case in September 2005.  The Board 
then noted that the claim on appeal had been previously 
developed as a claim of entitlement to an effective date 
earlier than February 19, 1997, for the grant of a total 
rating for PTSD.  The Board re-characterized the issue as a 
claim of CUE in a June 1997 rating decision that had awarded 
service connection for PTSD from February 19, 1997.  This was 
done because the June 1997 decision had become final and the 
total rating had also been made effective from the date 
service connection was awarded-February 19, 1997.  In other 
words, because the total rating was awarded from the same 
date that service connection had previously been awarded, and 
because the rating decision that had awarded February 19, 
1997, as the effective date for service connection had become 
final, any award of an earlier effective could be made only 
as a result of a finding of CUE.  Rather than deny the claim 
for an earlier effective date based on what amounted to an 
application to reopen entitlement to an earlier effective 
date for service connection, the Board remanded to allow the 
veteran the opportunity to present argument as to why the 
June 1997 decision had erroneously established February 19, 
1997, as the effective date, or in the alternative to file a 
motion to revise a 2000 Board decision that denied the appeal 
of entitlement to a earlier effective date for the award of 
service connection.  

This approach by the Board appeared at the time to be 
consistent with the representative's arguments presented in 
January 2003 regarding error on VA's part.  The 
representative had specifically argued that VA had erred in 
its assignment of the effective date for service connection 
by failing to apply 38 C.F.R. § 3.156(c) when new and 
material evidence in the form of supplemental service 
department records had been received to establish service 
connection.  This argument amounted to an attack on the 
decision that established February 19, 1997, as the effective 
date.  Consequently, as already noted, the Board remanded to 
allow for specific argument to be made regarding such an 
error and for the agency of original jurisdiction to address 
what amounted to a claim of CUE in a prior final 
determination.

Subsequent to the Board's remand, however, the veteran's 
representative specifically indicated that his theory of 
entitlement to an earlier effective date was not based on a 
claim of CUE in the June 1997 rating decision.  Because of 
this, particularly the representative's statement that the 
veteran's appeal did not involve a claim of CUE in the June 
1997 decision, the decision below dismisses the CUE question 
raised by argument made in the 2003 notice of disagreement.

Turning to the representative's contention that a May 16, 
1969, rating decision should now be revised based on a 
contention that new and material evidence had been introduced 
into the record that would support revision of the denial, 
the Board finds that it does not have jurisdiction over this 
issue.  During the pendency of the Board's remand, the RO 
issued a rating decision in February 2007 that found no CUE 
in the rating decisions of May 15, 1969, and March 31, 1971, 
and specifically found that there was no error shown in 
failing to consider the provisions of 38 C.F.R. § 3.156(c).  
However, because the record does not yet contain an appeal of 
the RO's February 2007 rating decision denying revision of 
the 1969 decision?which the representative contended was an 
issue the veteran wished to pursue?that CUE issue is not 
before the Board at this time.  (The veteran is free to 

THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1997 rating decision which established entitlement to an 
effective date of February 19, 1997, for the grant of service 
connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to reopening of a claim for an effective date 
earlier than February 19, 1997, for the award of service-
connected disability compensation for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board remanded this case in September 2005.  The Board 
then noted that the claim on appeal had been previously 
developed as a claim of entitlement to an effective date 
earlier than February 19, 1997, for the grant of a total 
rating for PTSD.  The Board re-characterized the issue as a 
claim of CUE in a June 1997 rating decision that had awarded 
service connection for PTSD from February 19, 1997.  This was 
done because the June 1997 decision had become final and the 
total rating had also been made effective from the date 
service connection was awarded-February 19, 1997.  In other 
words, because the total rating was awarded from the same 
date that service connection had previously been awarded, and 
because the rating decision that had awarded February 19, 
1997, as the effective date for service connection had become 
final, any award of an earlier effective could be made only 
as a result of a finding of CUE.  Rather than deny the claim 
for an earlier effective date based on what amounted to an 
application to reopen entitlement to an earlier effective 
date for service connection, the Board remanded to allow the 
veteran the opportunity to present argument as to why the 
June 1997 decision had erroneously established February 19, 
1997, as the effective date, or in the alternative to file a 
motion to revise a 2000 Board decision that denied the appeal 
of entitlement to a earlier effective date for the award of 
service connection.  

This approach by the Board appeared at the time to be 
consistent with the representative's arguments presented in 
January 2003 regarding error on VA's part.  The 
representative had specifically argued that VA had erred in 
its assignment of the effective date for service connection 
by failing to apply 38 C.F.R. § 3.156(c) when new and 
material evidence in the form of supplemental service 
department records had been received to establish service 
connection.  This argument amounted to an attack on the 
decision that established February 19, 1997, as the effective 
date.  Consequently, as already noted, the Board remanded to 
allow for specific argument to be made regarding such an 
error and for the agency of original jurisdiction to address 
what amounted to a claim of CUE in a prior final 
determination.

Subsequent to the Board's remand, however, the veteran's 
representative specifically indicated that his theory of 
entitlement to an earlier effective date was not based on a 
claim of CUE in the June 1997 rating decision.  Because of 
this, particularly the representative's statement that the 
veteran's appeal did not involve a claim of CUE in the June 
1997 decision, the decision below dismisses the CUE question 
raised by argument made in the 2003 notice of disagreement.

Turning to the representative's contention that a May 16, 
1969, rating decision should now be revised based on a 
contention that new and material evidence had been introduced 
into the record that would support revision of the denial, 
the Board finds that it does not have jurisdiction over this 
issue.  During the pendency of the Board's remand, the RO 
issued a rating decision in February 2007 that found no CUE 
in the rating decisions of May 15, 1969, and March 31, 1971, 
and specifically found that there was no error shown in 
failing to consider the provisions of 38 C.F.R. § 3.156(c).  
However, because the record does not yet contain an appeal of 
the RO's February 2007 rating decision denying revision of 
the 1969 decision?which the representative contended was an 
issue the veteran wished to pursue?that CUE issue is not 
before the Board at this time.  (The veteran is free to 
initiate the appellate process by filing a notice of 
disagreement with the February 2007 decision.)  The decision 
below regarding an earlier effective date is addressed 
without regard to whether there was CUE in any prior rating 
decision.  Because the total rating was assigned effective 
the date service connection was awarded, the question 
addressed in the decision below is whether an earlier 
effective date for the award of service connection may be 
assigned.


FINDINGS OF FACT

1.  The veteran, through his attorney's written statements 
dated in November 2005 and February and May 2006, stated he 
does not seek revision of a June 17, 1997, rating decision 
that established service connection for PTSD with an 
effective of February 19, 1997.  

2.  A June 1997 decision established February 19, 1997, as 
the effective date for the award of service connection for 
PTSD; a total rating was later awarded by an April 2002 
decision, effective from the date service connection was 
awarded-February 19, 1997.

3.  The veteran appealed the June 1997 decision regarding the 
correctness of February 19, 1997, as the effective date for 
the award of service connection; the appeal was denied by the 
Board in December 2000. 

4.  The current claim for an earlier effective date amounts 
to a claim to reopen.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an issue by the appellant 
or his representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  

2.  The claim to reopen the issue of entitlement to an 
effective date earlier than February 19, 1997, for the grant 
of service connection for PTSD is legally insufficient.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, an issue as developed for the Board's review 
amounted to claim of CUE in a RO's June 17, 1997, rating 
decision.  On remand, the appellant was asked to identify 
what the alleged error was and to give persuasive argument as 
to why the June 1997 rating decision should be revised.  

In correspondence dated in November 2005 and February and May 
2006, the veteran's attorney stated that the veteran does not 
seek revision of the June 17, 1997, rating decision.  Rather, 
the veteran seeks revision of a May 16, 1969, rating decision 
that the veteran's attorney contends denied disability 
compensation for schizophrenia, based on a claim that new and 
material evidence had been introduced into the record that 
would support revision of the denial.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  The appellant, through his 
attorney, has, by disavowing that the captioned CUE claim is 
on appeal, withdrawn the appeal of this issue and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the CUE issue, and 
it is dismissed.

Turning to the application to reopen a claim for an earlier 
effective date for the award of service connection for PTSD, 
a December 2000 Board decision denied the veteran's claim of 
entitlement to an effective date earlier than February 19, 
1997, for the grant of service connection for PTSD.  
Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7104(b) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board notes, however, that in cases where an appellant 
seeks to reopen a claim for entitlement to an earlier 
effective date under 38 C.F.R. § 3.156, the United States 
Court of Appeals for Veterans Claims (Court), in Lapier v. 
Brown, 5 Vet. App. 215 (1993), has held that, even assuming 
the presence of new and material evidence, reopening of a 
claim for entitlement to an earlier effective date can not 
result in the actual assignment of an earlier effective date, 
because an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2007).

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since a December 2000 Board 
decision denied entitlement to an effective date earlier than 
February 19, 1997, for the grant of service connection for 
PTSD, and as, pursuant to the Court's holding in Lapier, 
supra, the veteran would not be entitled to an earlier 
effective date for the grant of service connection for PTSD 
even if he had presented new and material evidence, his claim 
must be denied as legally insufficient. 

Although the Board has considered and denied the veteran's 
appeal on a ground different from the RO, that is, whether 
the veteran had submitted new and material evidence to reopen 
his claim rather than whether he is entitled to prevail on 
the merits, he has not been prejudiced by the Board's 
decision.  In conducting a de novo review and deciding the 
claim on the merits, the RO accorded it greater consideration 
than was warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand the case to 
the RO for consideration of the issue of whether the veteran 
had submitted new and material evidence with which to reopen 
the instant claim would be pointless, and, in light of the 
law and regulations cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92.

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)), as implemented by VA 
regulations, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA, among other things, modified VA's 
duties to notify and to assist claimants.  See generally 
VCAA, §§ 3,4,7; see also Holliday v. Principi, 14 Vet. App. 
280, 284-86 (2001).  

In this case, the Board points out that this is a case where 
the law is dispositive of the claim; there consequently is no 
need to advise the veteran of which evidence would be 
obtained by him and which evidence would be retrieved by VA 
since there is no additional evidence that can be obtained by 
VA or submitted on behalf of the veteran which could affect 
the outcome of the instant appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran);  Sabonis, supra.  
Moreover, because there is no reasonable possibility that any 
assistance to the veteran would substantiate his claim to 
reopen, VA's duty to assist the veteran in the instant claim 
has been fulfilled.  38 C.F.R. § 3.159(d).


ORDER

A claim of CUE in a June 1997 rating decision, which 
established an effective date of February 19, 1997, for the 
award of service connection for PTSD is dismissed.

The application to reopen a claim of entitlement to an 
earlier effective date for the award of service-connected 
disability compensation for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals






